DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
 the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6-7, 9-12, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medendrop, JR. et al. (US 2008/0290353, hereinafter Medendrop) in view of Chen et al. (US 2007/0252167, hereinafter Chen).
With respect to claim 1, Medendrop discloses a light-emitting unit (fig. 1), comprising: a first optoelectronic unit (60) having a first light emitting structure (60 is part of the optoelectronic ‘unit’ and is emitter diode), a first electrode pad (69) and a second electrode pad (67) which is formed directly below the first light-emitting structure (Part of 67 connected to 80 is indeed below 60); a second optoele--ctronic unit having a third electrode pad and a fourth electrode pad (Para 0014 and 0019; fig. 1 discloses only one emitter diode 60, there are plurality of emitter diodes with their respective electrode pads); a first supporting structure (20); a first pin (36) formed below the first supporting structure and the first optoelectronic unit. and electrically connected to the first electrode pad; and
a non-transparent fence (12); wherein the first pin comprises a first surface (top surface of 36) and a second surface opposite to the first surface (bottom surface of 36), the first surface is connected to the first electrode pad and the first supporting structure (top surface of 36 is connected to 67 and 20), and the second surface is exposed from the first supporting structure (36 is exposed from 20).
Modendrop does not explicitly disclose that the first supporting structure encloses the first and the second optoelectronic unit and the fence surrounding the first optoelectronic unit and the second optoelectronic unit.
	In an analogous art, Chen discloses that the first supporting structure encloses the first and the second optoelectronic unit (fig. 3; 306 and 308 are enclosed in 316) and the fence surrounding the first optoelectronic unit and the second optoelectronic unit (314 encloses both 306 and 308).

With respect to claim 6, Medendrop further discloses wherein the first supporting structure comprises a recess to cover the first optoelectronic unit (20 of fig 1 has a recess).
With respect to claim 7, Medendrop further discloses wherein the first supporting structure is arranged between the first optoelectronic unit and the non-transparent fence (20 is arranged between 60 and 12).
With respect to claim 9, Medendrop further discloses wherein the light-emitting unit has a size not greater than 0.1 mm3 (Para 0049).
With respect to claim 10, Medendrop further discloses wherein the light-emitting unit is functioned as a pixel of a display (Para 0087).
With respect to claim 11, Medendrop further discloses a third optoelectronic unit arranged with the first optoelectronic unit and the second optoelectronic unit in a linear pattern (Para 0014 and 0019; fig. 1 discloses only one emitter diode 60, there are plurality of emitter diodes that can be arranged in a linear pattern).
With respect to claim 12, Medendrop further discloses wherein the non-transparent fence has a first top planar surface (13 of fig. 1), and the first supporting structure has a top surface flush with the top end (top surface of supporting structure 20 is flushed with 13).
With respect to claim 15, Medendrop further discloses wherein the first electrode pad and the second electrode pad are formed on a same side of the first optoelectronic unit to face the first pin (fig.1).
With respect to claim 17, Medendrop discloses wherein the first electrode pad and the first pin are overlapped with each other in a vertical direction (fig. 1; 67 and 36 overlap with each other vertically).

	Claims 2-5, are rejected under 35 U.S.C. 103(a) as being unpatentable over Medendrop/Chen and further in view of Rogers (US 2012/0261551, hereinafter Rogers).
	With respect to claim 2, Medendrop/Chen discloses the light-emitting unit of claim 1.
	Medendrop/Chen does not explicitly disclose a second pin formed below the second optoelectronic unit and electrically connected to the third electrode pad.
In an analogous art, Rogers discloses a second pin formed below the second optoelectronic unit and electrically connected to the third electrode pad (Para 0099; pins connected to the corresponding pads). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop/Chen’s device by adding Rogers’s disclosure in order to manufacture optoelectronic devices. 
With respect to claim 3, Medendrop/Chen discloses the light-emitting unit of claim 1.
Medendrop/Chen does not explicitly disclose wherein the second pin has a width larger than that of the third electrode pad.

With respect to claim 4, Medendrop/Chen discloses the light-emitting unit of claim 1.
Medendrop/Chen does not explicitly disclose a third pin formed below the first optoelectronic unit and connected the second electrode pad and fourth electrode pad.
In an analogous art, Rogers disclose a third pin connected to the second electrode pad and fourth electrode pad(Para 0099; pins connected to the corresponding pads). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop/Chen’s device by adding Rogers’s disclosure in order to manufacture optoelectronic devices. 
With respect to claim 5, Medendrop/Chen/Rogers discloses the light-emitting unit of claim 4.
Medendrop/Chen does not explicitly disclose a conductive structure electrically connecting to the third pin and the second electrode pad (Para 0105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop/Chen’s device by adding Rogers’s disclosure in order to manufacture optoelectronic devices. 

	Claims 13, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medendrop in view of Ito et al. (US 2005/0053336, hereinafter Ito) and further in view of Chen.
	With respect to claim 13, Medendrop discloses a light-emitting unit (fig. 1), comprising:
a first optoelectronic unit (60) having a first electrode pad (69) and a second electrode pad (67) which is formed directly below the first light-emitting structure;
a second optoelectronic unit having a third electrode pad and a fourth electrode pad (Para 0014 and 0019; fig. 1 discloses only one emitter diode 60, there are plurality of emitter diodes with their respective electrode pads);
a first supporting structure (20); a first pin (36) formed below the first supporting structure (36 is below 20) and electrically connected to the first electrode pad (36 is connected to 67); and a non-transparent fence (12); wherein the first pin comprises a first surface (top surface of 36) and a second surface opposite to the first surface (bottom surface of 36), the first surface is connected to the first electrode pad and the first supporting structure (top surface of 36 is connected to 67 and 20), and the second surface is exposed from the first supporting structure (36 is exposed from 20).
Medendrop does not explicitly disclose a submount; and having a first light emitting structure the first and second optoelectronic units are formed on the submount.
In an analogous art, Ito discloses a submount (24 of fig. 1); and having a first light emitting structure the first and second optoelectronic units are formed on the submount (Para 0029; optoelectronic units are mounted on the submount).

Modendrop/Ito does not explicitly disclose that the first supporting structure encloses the first and the second optoelectronic unit and the fence surrounding the first optoelectronic unit and the second optoelectronic unit.
	In an analogous art, Chen discloses that the first supporting structure encloses the first and the second optoelectronic unit (fig. 3; 306 and 308 are enclosed in 316) and the fence surrounding the first optoelectronic unit and the second optoelectronic unit (314 encloses both 306 and 308).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop’s device by adding Chen’s disclosure in order to adjust illumines. 
	With respect to claim 14, Medendrop/Ito/Chen discloses a light-emitting module of claim 13.
	Madendrop does not explicitly disclose that wherein the submount comprises epoxy, bismaleimide triazine, polyimide resin, polytetrafluorethylene, A1203, AIN, or AlSiC.
	In an analogous art, Ito discloses the submount comprises AlN (Para 0060; Aluminium Nitride).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop’s device by adding Ito’s disclosure in order to provide larger area of contact to facilitate optical alignment.
	With respect to claim 16, Medendrop/Ito/Chen discloses a light-emitting module of claim 13.
Medendrop further discloses wherein the first electrode pad and the second electrode pad are formed on a same side of the first optoelectronic unit to face the first pin (fig.1).

Response to Arguments
Applicant argues as follows:
 
    PNG
    media_image1.png
    386
    848
    media_image1.png
    Greyscale

Medendrop discloses a light-emitting unit (fig. 1), comprising: a first optoelectronic unit (60) having a first light emitting structure (60 is part of the optoelectronic ‘unit’ and is emitter diode), a first electrode pad (69) and a second electrode pad (67) which is formed directly below the first light-emitting structure (Part of 67 connected to 80 is indeed below 60); a second optoele--ctronic unit having a third electrode pad and a fourth electrode pad (Para 0014 and 0019; fig. 1 discloses only one emitter diode 60, there are plurality of emitter diodes with their respective electrode pads); a first supporting structure (20); a first pin (36) formed below the first supporting structure and the first optoelectronic unit. and electrically connected to the first electrode pad.
Therefore, the rejection has been maintained.
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816